People v Perez (2015 NY Slip Op 06442)





People v Perez


2015 NY Slip Op 06442


Decided on August 5, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 5, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
RUTH C. BALKIN
CHERYL E. CHAMBERS
JOSEPH J. MALTESE, JJ.


2002-07129
 (Ind. No. 2566/00)

[*1]The People of the State of New York, respondent, 
vWilfredo Perez, appellant.


Wilfredo Perez, Stormville, N.Y., appellant pro se.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (John M. Castellano, Johnette Traill, Jeanette Lifschitz, and Ushir Pandit of counsel), for respondent.
Lynn W. L. Fahey, New York, N.Y., former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated July 6, 2004 (People v Perez, 9 AD3d 376), affirming a judgment of the Supreme Court, Queens County, rendered July 24, 2002.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 U.S. 745; People v Stultz, 2 NY3d 277).
MASTRO, J.P., BALKIN, CHAMBERS and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court